
	
		I
		111th CONGRESS
		2d Session
		H. R. 5497
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2010
			Mr. Wilson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  individual to designate $3 on their income tax return to be used to reduce the
		  public debt.
	
	
		1.Short titleThis Act may be cited as the
			 Check the Debt Act of
			 2010.
		2.Designation of
			 income tax payments to reduce public debt
			(a)In
			 generalSubchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to returns and
			 records) is amended by adding at the end the following new part:
				
					IXDesignation of
				income tax payments to reduce public debt
						6097.Designation by
				individuals
							(a)In
				generalEvery individual
				(other than a nonresident alien) whose adjusted income tax liability for the
				taxable year is $3 or more may designate that $3 shall be used to reduce the
				public debt of the United States. In the case of a joint return of husband and
				wife having an adjusted income tax liability of $6 or more, each spouse may
				designate that $3 shall be used to reduce the public debt.
							(b)Adjusted income
				tax liabilityFor purposes of
				this section, the term adjusted income tax liability means income
				tax liability (as defined in section 6096(b)) reduced by any amount designated
				under section 6096 (relating to designation of income tax payments to
				Presidential Election Campaign Fund).
							(c)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				signature of the
				taxpayer..
			(b)Transfer of
			 designated amounts for public debt reductionThe Secretary of the Treasury shall, from
			 time to time, transfer to the account described in section 3113(d) of title 31,
			 United States Code, an amount not in excess of the sum of the amounts
			 designated under section 6097 of the Internal Revenue Code of 1986, as added by
			 subsection (a), to be used to reduce the public debt of the United
			 States.
			(c)Clerical
			 amendmentThe table of parts for subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
				
					Part IX. Designation of income tax
				payments To reduce public debt.
				
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
